Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Machonkin on February 12, 2021.
	Withdrawn claims 15-20 were canceled. 
The following is an examiner’s statement of reasons for allowance: Application serial number 16/170,111 is being allowed since none of the prior art of record teaches or fairly suggests a method for detecting an analyte in a sample comprising mixing a sample with an assay medium, wherein the assay medium contains metal nanoparticles that have a surface plasmon resonance at a wavelength that matches a resonant wavelength of a photonic crystal, and wherein the nanoparticles are functionalized to specifically bind to an analyte to form analyte-bound nanoparticles, selectively binding the analyte-bound nanoparticles to a surface of the photonic crystal in a capture spot, illuminating the surface of the photonic crystal with incident light, receiving reflected light from each area in a plurality of areas encompassing the capture spot in response to the illumination by the incident light, determining a respective intensity value of a resonant wavelength in the reflected light for each area of the plurality of areas, identifying one or more areas having reduced intensity values relative to an intensity value . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 16, 2021